Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of Massey Energy Company and in the related prospectuses of our reports dated March 1, 2011, with respect to the consolidated financial statements and schedule of Massey Energy Company and the effectiveness of internal control over financial reporting of Massey Energy Company, included in this Annual Report (Form 10-K) for the year ended December 31, 2010: Registration Statement Number Description 333-161226 Form S-8, pertaining to the Massey Energy Company Amended and Restated 2006 Stock and Incentive Compensation Plan 333-152776 Form S-3, pertaining to the issuance of senior convertible debt securities and common stock. 333-131415 Form S-4, pertaining to the issuance of senior debt securities. 333-118601 Form S-8, pertaining to the Massey Energy Company 1997 Restricted Stock Plan for Non-Employee Directors. 333-118600 Form S-8, pertaining to the Massey Energy Company Stock Plan for Non-Employee Directors. 333-115757 Form S-3, pertaining to the issuance of senior convertible debt securities. 333-61704 Form S-8, pertaining to Massey Energy Company’s Coal Company Salary Deferral and Profit Sharing Plan. 333-37153 Form S-8, pertaining to the Massey Executive Deferred Compensation Program. 333-32696 Form S-8, pertaining to the Massey Energy Company 1999 Executive Performance Incentive Plan. 333-22157 Form S-8, pertaining to the Massey Energy Company 1988 Executive Stock Plan. 333-18151 Form S-8, pertaining to the Massey Energy Company 1996 Executive Stock Plan. /s/ Ernst & Young LLP Richmond, Virginia March 1, 2011
